Citation Nr: 1231692	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-01 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for residuals of an in-service head injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in June 2010.  A transcript of that hearing is of record.  On the same day as his June 2010 hearing, the Veteran submitted additional evidence to the Board for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board may properly consider the newly received evidence.  38 C.F.R. § 20.1304 (2011).

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the issue of entitlement to service connection for residuals of an in-service head injury is warranted.  The Veteran contends that he has suffered from residuals causally related to an in-service head injury.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including psychosis and other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2011). 

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003). 

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  38 C.F.R. § 3.304(b) (2011). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Id.

In the May 1985 service enlistment examination report, the examiner listed the Veteran's head, neurologic, and psychiatric systems as normal on clinical evaluation.  The Veteran specifically checked  "no" to the inquiry "have you ever had or have you now" regarding depression and excessive worry but checked "yes" under the section for head injury in Report of Medical History documents dated in May 1985.  It was indicated that he was hospitalized before service in September 1983 for one week due to a head injury with no fracture or problems since.  He further reported that he was seen a couple times after his head injury for mental treatment to deal with stress related to his assault and battery.     

During his active duty in April 1986, the Veteran was hospitalized for four days for observation and serial neurologic checks after sustaining a closed head injury with loss of consciousness secondary to blunt trauma, soft tissue trauma, and ethanol intoxication.  After loss of consciousness during a fight, the Veteran was brought to the emergency room with complaints of a headache.  On physical examination, there was a large amount of swelling bilaterally over the frontal area of the forehead with significant left hemifacial swelling over the zygoma and inferiorly to the chin, markedly tender orbital and zyomatic areas, and small left subconjunctival hematoma with a small four to five centimeter sutured laceration over the right temporo-orbital area.  There were no focal neurologic signs during the hospitalization and the Veteran was discharged in satisfactory condition with recommendation for two weeks of light duty. 

In the May 1986 service chapter examination report, the examiner listed the Veteran's head, neurologic, and psychiatric systems as normal on clinical evaluation.  The Veteran specifically checked  "no" to the inquiry "have you ever had or have you now" regarding depression and excessive worry but checked "yes" under the sections for head injury, frequent headaches, dizziness, and loss of memory in the Report of Medical History documents dated in May 1986.  It was indicated that he was hospitalized in April 1986 for head injury with resultant headaches as well as memory loss and dizziness for a few weeks after injury that were "ok now".  Report of Mental Status Evaluation dated in May 1986 showed findings of normal behavior, full alertness, flat mood, a clear thinking process, normal thought content, and good memory. 

In the November 1986 service Chapter 13 examination report, the examiner listed the Veteran's head, neurologic, and psychiatric systems as normal on clinical evaluation.  The Veteran specifically checked  "no" to the inquiry "have you ever had or have you now" regarding depression and excessive worry, frequent headaches, dizziness, and loss of memory but checked "yes" under the section for head injury in Report of Medical History documents dated in November 1986.  It was indicated that he suffered a contusion with no LOC (loss of consciousness) that resolved with no sequelae.  

Post-service private treatment records showed that the Veteran was initially hospitalized at the Alaska Psychiatric Institute from March 1999 for grossly agitated behavior.  The final diagnoses were adjustment disorder with mixed disturbance of emotions and conduct and rule out cocaine abuse.  He was again hospitalized at that facility from March 1999 to May 1999 with discharge diagnoses of bipolar I disorder (most recent episode manic, severe, with psychotic features), cannabis abuse, and alcohol abuse and in June 1999 with discharge diagnoses of bipolar I disorder (most recent episode mixed, moderate), cannabis abuse, and alcohol abuse.

The Veteran was hospitalized at Idaho State Hospital North from May 2001 to July 2001.  The examiner listed discharge diagnoses of bipolar affective disorder (currently manic, with psychosis), alcohol dependence, and marijuana abuse.  The Veteran was hospitalized at Eastern State Hospital from July 2001 to August 2001.  The examiner listed discharge diagnoses of bipolar disorder (treated and in remission at the time of discharge) and alcohol abuse, by history only.  The Veteran was later hospitalized at Idaho State Hospital South from November 2003 to January 2004.  The examiner listed diagnoses of chronic paranoid schizophrenia with affective elements and acute psychosis (now in partial resolution secondary to treatment) and possible history of cannabis and alcohol abuse.  Due to a history of a recent head injury, the Veteran was given a CT scan of the head and electroencephalogram (EEG), which each revealed normal findings. 

Private treatment records from Idaho Department of Corrections dated from 2004 to 2008 were also associated with the record.  On an October 2004 Intake Mental Health Screening, the Veteran complained of a history of cerebral trauma, frequent and severe headaches, dizziness or fainting spells, epilepsy or seizures, nervous disorder, and mental illness.  He was noted to have a chronic mental health problem.  He also reported that he was assaulted in jail in August 2003 and was hit with a table leg by his mother as a child.  The examiner indicated that he may have some organic problems, noting that it would be unusual for symptoms to show up for the first time at 35 years old.  Mental health referral notes dated in 2006 showed findings of flat affect, paranoia, agitation, hearing voices, suicidal ideation, nightmares, sleep impairment, and shaking.  During the course of his incarceration, he was treated with various psychiatric medications as well as individual and group therapy. 

Additional private treatment records dated from June 2008 to September 2008 from Idaho Department of Health and Welfare - Region IV Mental Health Clinic revealed findings of paranoid schizophrenia by history vs. schizoaffective disorder, bipolar versus schizoaffective disorder by history, rule out major depressive disorder by history, and alcohol abuse by history.  The Veteran indicated that he was recently released from prison in April 2008. 

In a May 2009 VA traumatic brain injury (TBI) examination report, the examiner, a VA physician, discussed his detailed review of the claims file.  The Veteran was noted to report symptoms of dizziness, severe headaches, vertigo, facial numbness, eye and ear pain, incoordination, nightmares, sleep impairment, tactile hallucinations, memory impairment, depression, irritability, restlessness, cognitive impairment (decreased concentration and attention), anxiety, photosensitivity, speech problems, and hearing voices that persisted since his in-service assault.  On physical examination, the Veteran exhibited hypoactive reflexes of the upper and lower extremities as well as normal sensory and motor findings.  The examiner listed cognitive impairment residuals as no objective evidence of memory impairment, mildly impaired judgment, occasionally inappropriate social interaction, normal motor activity and visual spacial orientation, three or more subjective symptoms that mildly interfere with work/daily living (intermittent dizziness, daily moderate to mild headaches, tinnitus, frequent insomnia, hypersensitivity to light and sound), able to communicate and comprehend spoken and written language, and normal consciousness.  

On neuropsychiatric testing conducted separately in April 2009, an additional examiner indicated that she did not review the claims file and referred the reader to the May 2009 VA TBI examiner's findings.  She commented that the Veteran appeared overmedicated during the testing, noting that medication side effects certainly may have impacted his ability to put forth optimal effort on the examination.  The examiner concluded that the Veteran's performance on screening was somewhat variable and suggestive of at least mild cognitive impairment of indeterminable etiology.  She again highlighted the Veteran's use of numerous prescribed medications on the day of the examination as well as discussed his reported history of mild TBI and numerous psychiatric conditions, which she noted may also play a role in his perception and experience of cognitive dysfunction.  She concluded that the relative contribution of each of the above factors was unknown.      

After examining the Veteran and reviewing the April 2009 neuropsychiatric testing findings, the May 2009 VA TBI examiner diagnosed TBI.  After noting that the Veteran was very evasive concerning his symptomatology, he recommended a full psychiatric evaluation by a psychiatrist.  Thereafter, he opined that he could not resolve whether the cognitive and psychiatric deficits were due to or the result of in-service TBI in 1986 without resorting to mere speculation.  He highlighted that the Veteran remained in the military after his April 1986 assault doing well enough to function to a degree to seek treatment for his ankle in November 1986 without mentioning his head injury.  The examiner also discussed in-service examination reports after the assault which referred to no sequelae and indicated the Veteran was "ok now".  It was further noted that subsequent to discharge, the Veteran worked for Microsoft for a period of four to five years, a job that illustrated to the examiner that his cognitive skills must have been quite good.  The examiner specifically indicated that TBI symptoms did not get worse after stabilizing in the near term.  However, he also commented on the Veteran's several post-service involuntary hospital admissions for psychiatric illnesses, indicating that he did not feel it was reasonable to assign any of the Veteran's present subjective or objective TBI symptoms to the military assault, unless a licensed VA psychiatrist was willing to make that connection. 

In an August 2009 TBI Signs and Symptoms Questionnaire, the Veteran complained of loss of consciousness, seizures, behavior changes, mood changes, irritability/depression/anxiety, fatigue, insomnia, change in sleep patterns, dizziness/balance problems, numbness and tingling, headaches, confusion/memory problems/difficulty thinking, loss in problem solving abilities, sensitivity to light or noise, and ringing in ears that all occurred since the date of his in-service head injury.

In a June 2010 statement, a private treatment provider, J. S., FNP (family nurse practitioner) at Omega Health Services, indicated
that the Veteran had been treated for bipolar with psychosis with witnessed anger and mania.  She noted his reports that he did not experience auditory or tactical hallucinations until his head injury.  

During the June 2010 hearing, the Veteran described his in-service assault and his behavioral changes afterwards.  He complained of experiencing auditory and tactile hallucinations, anxiety, restlessness, sleep impairment, and impaired concentration since his in-service head injury.  His representative also challenged the adequacy of the May 2009 VA examiner's medical opinion regarding the use of mere speculation. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court of Appeals for Veterans Claims (Court) did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes. 

Here, the May 2009 VA examiner clearly recommended that the Veteran should be given a full psychiatric evaluation by a psychiatrist.  He also noted the Veteran's several post-service involuntary hospital admissions for psychiatric illnesses, specifically commenting that he did not feel it was reasonable to assign any of the Veteran's present subjective or objective TBI symptoms on the military assault, unless a licensed VA psychiatrist was willing to make that connection.  In light of the cumulative record discussed above, to include the inadequacy of the May 2009 VA physician's opinion, the AMC should arrange for all appropriate VA medical examination(s) to clarify the nature and etiology of the Veteran's claimed in-service head injury residuals.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A document indicating that the Veteran was awarded entitlement to Social Security Administration (SSA) disability benefits was associated with the record in February 2009.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran's SSA records should be obtained.

Finally, the claims file reflects that the Veteran has received VA medical treatment from the VA Medical Center (VAMC) in Boise, Idaho, and Seattle, Washington; however, as the claims file only includes outpatient treatment records from the Boise VAMC dated up to September 2008, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

As discussed above, the Veteran reported on his service enlistment examination report that he had been hospitalized before service in September 1983 for one week due to a head injury.  The record also showed that he has received treatment for his claimed disorder from Omega Health Services since June 2009.  On remand, the AMC should assist the Veteran in obtaining relevant private treatment records.  38 C.F.R. § 3.159(c)(1) (2011). 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed head injury residuals, to include all mental health treatment.  Of particular interest are any private treatment records from the Veteran's pre-service hospitalization in September 1983 for a head injury.  Also of interest are all pertinent private treatment records from Omega Health Services from June 2009 to the present.  The AMC should also obtain VA clinical records pertaining to the Veteran's claimed head injury residuals from the Boise VAMC from September 2008 to the present and from the Seattle VAMC from January 1987 to the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration disability determination with all associated medical records.

3.  After all records and/or responses received have been associated with the claims file, the Veteran should be afforded a psychiatric VA examination(s) (to include TBI and/or mental disorder examinations) to determine the nature and etiology of his claimed in-service head injury residuals.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner(s) (preferably to include a VA psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

With respect to any diagnosed TBI symptoms as well as any diagnosed psychiatric disorder, the examiner should provide the following opinions, consistent with sound medical principles:  (a) whether any disorder clearly and unmistakably pre-existed the Veteran's entrance into military service (i.e. whether it is un-debatable that the disability pre-existed service); and, if so (b) whether there is clear and unmistakable evidence that the disorder was aggravated by service (i.e., worsened beyond its natural progression), to include the in-service head injury in April 1986.

If the examiner determines that the claimed head injury residuals did not clearly and unmistakably pre-exist service, (and as such the presumption of soundness at entry remains un-rebutted) he or she should opine whether it is as least as likely as not (a 50 percent probability of greater) that any TBI symptoms as well as any diagnosed psychiatric disorder onset in service or are otherwise causally related to the Veteran's service, including the documented in-service head injury in April 1986.  The examiner should acknowledge, discuss, and reconcile the findings located in the service treatment records, private treatment records dated from 1999 to 2010 to include the June 2010 medical statement from J.S., FNP, and the May 2009 VA TBI examination report of record.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the October 2009 SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

